Case: 19-60243      Document: 00515404938         Page: 1    Date Filed: 05/05/2020




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                          United States Court of Appeals
                                                                                   Fifth Circuit


                                    No. 19-60243
                                                                                 FILED
                                                                              May 5, 2020
                                  Summary Calendar
                                                                            Lyle W. Cayce
                                                                                 Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

CHRISTOPHER YOUNGER,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                     for the Southern District of Mississippi
                             USDC No. 3:18-CR-162-1


Before JONES, CLEMENT, and OLDHAM, Circuit Judges.
PER CURIAM: *
       Christopher Younger appeals his above-guidelines sentence of 120
months of imprisonment for possession of a firearm by a convicted felon, in
violation of 18 U.S.C. § 922(g)(1).          Younger argues that his sentence is
substantively unreasonable because the district court erred in balancing the
statutory sentencing factors of 18 U.S.C. § 3553(a).




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 19-60243     Document: 00515404938     Page: 2   Date Filed: 05/05/2020


                                  No. 19-60243

      We review a preserved challenge to the substantive reasonableness of a
sentence under an abuse of discretion standard. See Gall v. United States,
552 U.S. 38, 51 (2007).     Review for substantive reasonableness is highly
deferential. See United States v. Pillault, 783 F.3d 282, 288 (5th Cir. 2015).
      Younger has not shown that the district court gave improper weight to
any factor or committed a clear error of judgment in balancing the pertinent
sentencing factors. See United States v. Diehl, 775 F.3d 714, 724 (5th Cir.
2015). A district court need not engage in a checklist recitation of the § 3553(a)
factors and implicit consideration of those factors generally is sufficient. See
United States v. Kippers, 685 F.3d 491, 498 (5th Cir. 2012). Here, the district
court conducted a lengthy sentencing proceeding and heard much testimony
from Younger and his father, but it ultimately focused on Younger’s extensive
criminal history and his history of recidivism. A defendant’s criminal history
is a factor a sentencing court may consider in imposing a non-guideline
sentence. See United States v. Smith, 440 F.3d 704, 709 (5th Cir. 2006).
Disagreement with the district court’s balancing of the § 3553(a) factors “is not
a sufficient ground for reversal.” United States v. Malone, 828 F.3d 331, 342
(5th Cir. 2016). In light of this deferential standard of review, we conclude
that Younger has not shown that the district court abused its discretion.
      AFFIRMED.




                                        2